[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Scott
v. Durrani, Slip Opinion No. 2020-Ohio-6932.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-6932
                SCOTT, APPELLEE, v. DURRANI ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Scott v. Durrani, Slip Opinion No. 2020-Ohio-6932.]
Court of appeals’ judgment reversed on the authority of Wilson v. Durrani, and
        cause remanded.
(No. 2020-0206―Submitted December 16, 2020―Decided December 31, 2020.)
               APPEAL from the Court of Appeals for Hamilton County,
                             No. C-180641, 2019-Ohio-5351.
                                    _________________
        {¶ 1} The judgment of the First District Court of Appeals is reversed on the
authority of Wilson v. Durrani, __ Ohio St.3d __, 2020-Ohio-6827, __ N.E.3d __,
and the cause is remanded to that court for it to consider the arguments of appellees,
R. David and Missy Scott, that it previously deemed moot.
        {¶ 2} Oral argument scheduled for March 3, 2021, is accordingly canceled.
        O’CONNOR, C.J., and KENNEDY, FRENCH, GWIN, and KLATT, JJ., concur.
        STEWART, J., concurs based only on stare decisis.
                            SUPREME COURT OF OHIO




       DONNELLY, J., dissents and would allow the case to proceed to oral
argument.
       W. SCOTT GWIN, J., of the Fifth District Court of Appeals, sitting for
FISCHER, J.
       WILLIAM A. KLATT, J., of the Tenth District Court of Appeals, sitting for
DEWINE, J.
                              _________________
       Strauss Troy Co., L.P.A., and Robert R. Sparks; and Nicholas M.
Nighswander, P.L.L.C., and Nicholas M. Nighswander, for appellees.
       Taft, Stettinius & Hollister, L.L.P., Aaron M. Herzig, Russell S. Sayre, and
Philip D. Williamson, for appellants Abubakar Atiq Durrani, M.D., and Center for
Advanced Spine Technologies, Inc.
       Bonezzi, Switzer, Polito & Hupp Co., L.P.A., Paul W. McCartney, and
Thomas F. Glassman, for appellant Abubakar Atiq Durrani, M.D.
       Rendigs, Fry, Kiely & Dennis and Jeffrey M. Hines, for appellants West
Chester Hospital, L.L.C. and UC Health, L.L.C.
                              _________________




                                        2